|
Case 1:19-cr-01614-JB Document1 Filed 04/18/19 Page 1 of 6

FILED

UNITED STATES STRICT COURT

UNITED STATES DISTRICT COURT OUEROUE: NEW MEXICO

for the | APR 1 8 2019 y

MITCHELL R. ELFERS

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

United States of America
s _— CLERK
) Case No. \A M) 1020
) Xv
)
Mateo L. Maestas (YOB: 1997) )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 16, 2019 in the county of Cibola in the
State District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1153, 66-8-102 (DWI), On or about April 16, 2019, within the exterior boundaries of the Laguna
66-8-113 Reckless Driving NMSA Indian Reservation, State of New Mexico, the defendant, Mateo L. Maestas,
1978 & 1112 (Involuntary an Indian, did willfully and unlawfully operate a motor vehicle while under the
Manslaughter) influence of intoxicating liquor or drug resulting in a two motor vehicle crash,

and the death of a person.

This criminal complaint is based on these facts:

See the attached affidavit.

@ Continued on the attached sheet.

VAN a

Complainant’s signature

\WWicccel: ne WN. \oers bins 6 gad-n) Nysw

Printed name and tine ‘ . \

 

Sworn to before me and signed in my presence.

    

Date: + ( 9

Judge’s signature

City and state: ‘a§ lent, Va (ten LL ‘SS. Maar
/ / Printed name and title J

 
 

Case 1:19-cr-01614-JB Document1 Filed 04/18/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

VS.
Case No:

 

Nee Ne ee ee es

MATEO L. MAESTAS (YOB: 1997)

AFFIDAVIT

1. I, Marcelino A. ToersBijns have been a Law Enforcement Officer for 29
years and performed law enforcement duties as a Correctional Officer, Police Officer,
Juvenile Investigator, Disciplinary Officer, Detective, Criminal Investigator, Special
Agent, Internal Affairs Agent, and Supervisory Special Agent, while employed with
various Law Enforcement entities. For the past 18 years, I have been employed with the
Bureau of Indian Affairs, Law Enforcement Division and am currently a Special Agent.
My primary duties as a Special Agent are to investigate major criminal offenses, which
occur within the exterior boundaries of the Indian reservations to which I am assigned.
Fatal motor vehicle crashes involving alcohol are one of my responsibilities. The
information set forth in this affidavit is known to me as a result of my own investigation

or has been communicated to me by other law enforcement officers, agencies or agents.

2 Because this affidavit is being submitted for the purpose of securing a
Warrant for Arrest, I have not included each and every fact known to me concerning this
investigation. I have set forth facts I believe are Necessary to establish Probable Cause to
arrest MATEO L. MAESTAS (YOB: 1997) for Driving While Intoxicated, Reckless

Driving, and for Involuntarily Manslaughter of JANE DOE (YOB: 1975), in violation of

 
Case 1:19-cr-01614-JB Document1 Filed 04/18/19 Page 3 of 6

Title 18, United States Code, Sections 1153, 1112, 13 NMSA 66-8-102 (Driving DWI) &
66-8-113 (Reckless Driving), MATEO MAESTAS will be referred to as MAESTAS

throughout this affidavit.

3. On April 16, 2019, at about 4:48 p.m. an unknown female called the
Laguna Police Department and reported a motor vehicle crash occurred on Old Highway
Route 66 (New Mexico Highway 124) and Yellow Hill Road intersection, in Laguna,
New Mexico. An on-duty New Mexico State Police Officer was reported to be the first
law enforcement officer on scene followed by the arrival of Laguna Police. Minutes later,

Laguna EMS arrived on scene.

4, Vehicle #1 was identified by police as a white in color 2003 Ford Edge
passenger vehicle, bearing New Mexico license plate 371-PTB, driven by JANE DOE
(YOB: 1975), an adult female. JANE DOE’s two children (YOB: 2010 & 2012) were
passengers. JANE DOE was deceased upon police arrival and the two children were

reported to have received serious injuries from the crash.

5. Vehicle #2 was identified as a black in color 2000 Ford two-door
passenger vehicle, bearing New Mexico license plate 161-TNK, driven by MAESTAS.
There were no other persons identified to be in this vehicle at the time of the crash.

MAESTAS was reported to have received injuries from the crash.

6. The Bureau of Indian Affairs (BIA), Office of Justice Services (OJS)
Laguna Agency was notified and responded. BIA/OJS Special Agent (SA) RoAnna
Bennett is identified as the lead investigating agent and was assisted by two BIA-OJS
Special Agents Marcelino A. ToersBijns and Gwendolyn Smith. Upon agent’s arrival,

the New Mexico State Police had dispatched a vehicle crash reconstruction team and

2

 
Case 1:19-cr-01614-JB Document1 Filed 04/18/19 Page 4 of 6

were in route. The two children were reported to have been transported to the University
of New Mexico Hospital in Albuquerque, New Mexico. MAESTAS was being tended by
Laguna EMS and getting ready to be transported to the University of New Mexico
Hospital in Albuquerque, New Mexico. SA ToersBijns was advised by Laguna Officer
Keith Riley their department had initiated the process of obtaining a search warrant to
obtain a blood sample of MAESTAS, pursuant to their Implied Consent Law, as

MAESTAS was believed to be under the influence of an intoxicating liquor.

7. SA Bennett met with New Mexico State Police Patrolman Nicholas
Galeano who gave a preliminary investigative report as to the crash scene. Patrolman
Galeano provided vehicle #2 appeared to have been traveling east on Old Route 66 (NM
Highway 124) and attempted to make a turn either onto Yellow Hill Road or attempted a
U-turn to travel westward. In the process of turning, vehicle #2 struck vehicle #1 as it
traveled west on Old Route 66 (NM Highway 124). Upon impact, vehicle #2 spun around
to land facing oncoming traffic and vehicle #1 was forced off the road and into a small
roadside wash located on the north side of the highway. Vehicle #1 came to a stop with

the front of the vehicle facing a northwestern direction.

8. SA Bennett interviewed New Mexico State Police Captain (Capt.) Troy
Velasquez at the crash scene. Capt. Velasquez stated he was the first law enforcement
officer on scene. Capt. Velasquez checked on the driver of the black in color vehicle and
made contact with MAESTAS who was still in the vehicle. Capt. Velasquez asked him if
he was okay. MAESTAS stated he wanted to get out of the vehicle and asked for help.
Capt. Velasquez stated he could smell an odor of an alcohol beverage emitting from his

person and saw several beer cans inside the compartment of this vehicle.

 
Case 1:19-cr-01614-JB Document1 Filed 04/18/19 Page 5 of 6

9. BIA/OJS Special Agent (SA) Marcelino A. ToersBijns interviewed
Laguna Police Officer Keith Riley at the crash scene. Officer Riley stated he arrived on
scene minutes after it occurred and made contact with MAESTAS. Officer Riley stated
when he asked MAESTAS if he was okay. Officer Riley stated he asked MAESTAS how
much he had to drink and he replied he had too much to drink. MAESTAS was asked

what he had to drink and MAESTAS replied margaritas.

10. BIA/OJS (Acting) Special Agent Gwendolyn Smith made contact with
MAESTAS in the ambulance while he was being prepared to be transported to the
hospital from the crash scene. SA SMITH obtained MAESTAS personal identifiers.
When SA SMITH entered the back of the ambulance to speak with MAESTAS, she
smelled an odor of alcohol beverage when she entered the back cab compartment of the

ambulance where MAESTAS was lying on his back.

11. | While SA Bennett was at the crash scene, Laguna Police Officer Robert
Touchin was at the hospital where MAESTAS was at and received information from the
hospital medical staff the presumption blood results done by the hospital showed

MASETAS as having a .28 BAC (blood alcohol Concentration).

12. The victim is JANE DOE (YOB: 1975), a Native American adult female

and was an enrolled tribal member of the Laguna Indian Tribe, State of New Mexico

13. | The suspect is MATEO L. MAESTAS (YOB: 1997), a Native American

male and an enrolled tribal member of the Acoma Indian Tribe, State of New Mexico.

14. The assault occurred at the intersection of Yellow Hill Road and U.S.

Highway 66 (NM Highway 124), Laguna, New Mexico. This crash site location is in

 
Case 1:19-cr-01614-JB Document1 Filed 04/18/19 Page 6 of 6

Cibola County, State of New Mexico and is within the exterior boundaries of the Laguna

Indian Reservation, State of New Mexico.

15. Based on the above mentioned facts, known to me concerning this
investigation, the Affiant believes probable cause exists to arrest MATEO L.
MAESTAS for Driving While Intoxicated, Reckless Driving, and for Involuntarily
Manslaughter of JANE DOE (YOB: 1975), in violation of Title 18, United States Code,

Section 1153, 1112, NMSA 66-8-102 & 66-8-113.

A review of the criminal complaint was made by Supervisory Assistant United States

Attorney Kyle Nayback, State and District of New Mexico

I swear this information is the truth to the best of my knowledge and belief.

\\N ad

Marcelino A. ToersBijns
Special Agent :
BIA/OJS Laguna Agency

  

Subscribed and Sworn to before me
This_{ S** Day of April 2019

 

 
